Citation Nr: 1019239	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to 
August 1952, from January 1958 to November 1960, and from 
September 1961 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).  To 
establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

According to the Certificate of Death, the immediate cause of 
death was cardiorespiratory failure due to or as a 
consequence of esophageal cancer due to or as a consequence 
of pleural effusions.  There were no other conditions 
contributing to death.  The Certificate of Death indicated 
that the manner of death was multi-organ failure.  No autopsy 
was performed.  

The appellant has made various contentions regarding the 
Veteran's death.  She contends that the Veteran's presumed 
inservice exposure to herbicide agents, including Agent 
Orange, resulted in his diabetes mellitus (as diagnosed in 
the record), cancer of the larynx and trachea (not shown as 
diagnosed in the record), and also resulted in other medical 
problems, including his service-connected prostate cancer.  
She also contends that this exposure lead to his esophageal 
cancer.  She maintains that all of these allegedly service-
related disabilities resulted in his death.  

The Board notes that the record before VA need only (1) 
contain competent evidence that a veteran has persistent or 
recurrent symptoms of current disability and (2) indicate 
that those symptoms may be associated with the veteran's 
active military service.  Duenas v. Principi, 18 Vet. App. 
512 (2004).

The Veteran served in Vietnam and did have diabetes mellitus, 
prostate cancer, heart disabilities, and other medical 
problems during his lifetime.  His terminal hospital report 
recorded treatment of tachycardia and hypoglycemia just 
before he died.  In light of the foregoing, the Board finds a 
VA medical opinion should be obtained to determine if the 
Veteran's death was in any way etiologically related to 
service.  The opinion should be based on a review of the 
claims file.

The appellant was sent a VCAA letter in December 2005; 
however, this letter does not comply with recent pertinent 
directives.  The United States Court of Appeals for Veterans 
Claims ("the Court") issued certain directives pertinent to 
cases where the issue is service connection for the cause of 
the veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In dependency and indemnity compensation (DIC) cases 
where the veteran was service-connected during his lifetime, 
the Court found that section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

In this case, the Veteran was service-connected during his 
lifetime for multiple disabilities.  Accordingly, the 
appellant should be sent notification complying with Hupp.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority per Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  Obtain a VA medical opinion.  The 
claims file must be made available to the 
reviewer and the reviewer should indicate 
in his/her report whether or not the 
claims file was reviewed.  The reviewer 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that the 
Veteran's death from cardiorespiratory 
failure due to or as a consequence of 
esophageal cancer due to or as a 
consequence of pleural effusions, was in 
any way etiologically related to service, 
to include his presumed herbicide 
exposure.  The reviewer should comment on 
whether his service-connected 
disabilities (right hip replacement, 
prostate cancer, right patella fracture, 
hearing loss and fracture of the nose), 
his diabetes mellitus, and any heart 
disability contributed substantially or 
materially to cause death, combined to 
cause death, aided or lent assistance to 
the production of death, or whether the 
debilitating effects of the service-
related disabilities rendered the Veteran 
less capable of resisting the effects of 
other diseases which lead to his death.  
A complete rationale for conclusions 
reached should be provided.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


